DETAILED ACTION
This office action is in response to communication filed on 29 June 2021.

Claims 1, 3, 5 – 7, 9, 11 – 17, 19, and 20 are presented for examination.

The following is a FINAL office action upon examination of application number 15/601145.  Claims 1, 3, 5 – 7, 9, 11 – 17, 19, and 20 are pending in the application and have been examined on the merits discussed below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 29 June 2021, Applicant amended claims 1, 3, 5, 9, 11, and 17.  Applicant cancelled claims 2, 4, 8, 10, and 18.


Response to Arguments
Applicant's arguments filed 29 June 2021 have been fully considered but they are not persuasive. 

In the remarks regarding independent claims 1, 9, and 17, Applicant argues that now clarified independent claim limitation of monitoring forecast data for degradation by deriving parameters based on a difference between forecasted and actual power produced and comparing to an error is not disclosed in Abe.  Examiner agrees.  However, based on Applicant’s amendment to claim language, newly cited prior art teaches this new claim limitation. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5 – 7, 9, 11 – 17, and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2015/0207319 (hereinafter, Miller) in view of Ambach et al., “Wind Speed and Power Forecasting a Review and Incorporating Asymmetric Loss,” February 2016 (hereinafter, Ambach) in view of U.S. Patent 10,742,040 (hereinafter, Bandi) and further in view of U.S. P.G. Pub. 2012/0038312 (hereinafter, Abe).

Regarding claim 1, Miller teaches a method for controlling power production for a wind farm, wherein the wind farm is electrically coupled to a power grid, the method comprising: 
receiving, via a controller, time series data of actual power produced by the wind farm at a plurality of time instances in a data-receiving time interval; deriving, via a controller, a plurality of power characteristic features from the time series data at each time instance from the plurality of time instances, the plurality of power characteristics comprising at least one of a raw power value at each time instance from the plurality of time instances or a gradient value for the raw power value that captures a rate of change, average, minimum, or maximum of the raw power value within the data-receiving time interval (¶ 59, “The line 705 shows the marginal cost of producing power from an alternative source A. This may be a fuel cell, a small scale hydroelectric turbine, a natural gas turbine, a wind generator, or a gasoline or diesel backup generator. In this example, this is a constant over the course of the day, but this is not necessarily the case. Marginal cost is shown here rather than total cost (which includes amortization of the capital cost and operating and maintenance costs not related to actual use) as the immediate decision on the relative merit of a potential source at any instant is related only to the marginal cost.”) (¶ 121, “storage extends the period of usefulness of technologies like solar and wind which show large variation in production over the course of the day; (4) where the cost of a supply varies over the course of the day (as in the case of time of day rates) storage provides for shifting demand from time of high cost to low cost”) (Examiner note: showing power production over the course of a day is equivalent to raw power value at each time instance over plurality of instances).
Miller does not explicitly teach that the forecast generation is made using tunable coefficients from a model based on an asymmetric loss function.  However, in the analogous art of wind power forecasting, Ambach teaches providing a set of tunable coefficients derived using a tunable power forecasting model wherein the tunable power forecasting model is based on an asymmetric loss function applied on a history of time series data of actual power produced by the wind farm, and wherein the tunable power forecasting model characterizes optimal wind farm performance (pages 117-118, “The major contribution of this article is to compare the accuracy of several forecasting approaches according to different loss functions. Moreover, the problem of under- and overestimation and the impacts on the stakeholder (wind power producer, power traders and network operators) is considered. Therefore, it is necessary to describe the underlying data set. The [2] find Germany to be the unchallenged sole leading wind market in Europe. The installed capacity of wind power is 36488 MW compared to Spain with 22970MW. Hence, it is reasonable and crucial to investigate a German data set.  This data set consists of two different Fuhrlander FL MD 77 turbines that exhibit a power spread of [0, 1500] kW which are measured in a 10 minute interval. These windmills belong to a wind park in Germany. The region has only few elevations and is relatively homogeneous. The wind park is situated in an area with few fields, forest and a low urbanisation. However, related to a non-disclosure agreement, it is not possible to provide the exact position of the wind park. The observations are provided from 1st November, 2010 to 5th November 2012 for each turbine. The data set has t = 1, ..., T observations, where T = 105984. [11] use a similar data set, but within this article additional time series models are used. Furthermore, an asymmetric accuracy loss function is minimized to incorporate the problem of over- and underestimated forecasts. Thus, the focus of this article is to provide an overview of different wind speed and power prediction approaches in the context of asymmetric loss.”).
Miller further teaches: 
generating, via a controller, power production forecast data for the wind farm for a forecast time interval using the plurality of power characteristic features and the set of tunable coefficients (¶ 46, “The baseline production capacity forecast step 305 can also be carried out in various ways. If solar cells are available, a production forecast can be based on a weather forecast (e.g., sunny, partly sunny, partly cloudy, cloudy, showers, etc.) in combination with time-of-year, in combination with historical data. If a fuel cell is available, data concerning production availability for the fuel cell can be obtained, and so forth. For sources which are not weather dependent, the production capacity (and efficiency as measured in terms of $/kWh) can be initially estimated from engineering data. The engineering estimated can be subsequently replaced with actual operating data which reflects the characteristics of the specific unit rather the general model.”);
monitoring the power production forecast data for degradation by deriving forecast deviation parameters for a plurality of the forecast time intervals based on a difference between the power production forecast data and actual power produced for each of the forecast time intervals (claim 9, “(1) defining a plurality of energy consumption patterns for a forecasting period comprising a plurality of contiguous time intervals; (2) forecasting, for each of the plurality of energy consumption patterns, the electrical load for each of the plurality of contiguous time intervals; (3) selecting one of the plurality of energy consumption patterns, whereby the selected one of the energy consumption patterns represents an estimate of demand for electrical energy over the forecasting period; (4) for each of the each of the plurality of contiguous time intervals, as each interval elapses in real-time: (a.) receiving data relating to actual energy consumption; (b.) comparing actual energy consumption for a subset of the plurality of contiguous time intervals to each of the plurality of energy consumption patterns to identify a second one of the plurality of energy consumption patterns that is the closest fit to the actual energy consumption of the subset of the plurality of contiguous time intervals; (c.) scaling the second one of the plurality of energy consumption patterns to reflect the actual energy consumption for the subset of the plurality of contiguous time intervals, whereby the scaled second one of the energy consumption patterns represents an re-estimate of demand for electrical energy over the forecasting period.”).
While Miller does not explicitly teach the comparison of actual and forecasted production, the comparison of actual and forecasted production could easily be performed as a mere design choice, using the same functionality.  Miller does teach forecasting error determination (¶ 113, “The calculation then determines which zones are candidates for the deferrable service (1104). This is a two step process. First, there is a simple calculation to determine which zones occur before the deferrable load must be completed. Then, it is determined whether there is sufficient power in that zone to complete the service. There are two elements to this determination--the power determination and the energy determination. Power is the instantaneous difference between the baseline demand (i.e. without the deferred load) and the power available in the zone without exceeding the capacity of the marginal supply (termed "available marginal supply capacity"). Exceeding the capacity of the marginal supply would increase the marginal cost of supply and potentially the marginal value. The second part is to determine where there is sufficient energy to deliver the service. Energy is the integral of power over time, so this determination involves integrating the available marginal supply capacity over a contiguous interval when this capacity exceeds the demand of the deferrable load. This method is shown in FIG. 12.”).  However, in the analogous art of forecasting error for wind production, Bandi teaches then comparing the forecast deviation parameters to one or both of an over forecasting error or an under forecasting error (claim 4, “wherein the time period is measured using a sampling rate 1/Δt; producing a statistical structure by comparing the identified generated and forecast power trends and analyzing the data set to identify temporal error variations defined by temporal correlated fluctuations between the identified generated power trend and the forecast power trend”) (Examiner note: delta t is a time interval).
Miller does not teach generating coefficients, but does at least teach re-estimating model parameters (¶ 47, “Short-term factors are incorporated by the method of re-estimating the model parameters every 15 minutes, rather than simply executing the same model. The best predictor of production in the next 15 minutes is generally the previous 15 minutes.”).  However, in the analogous art of power generation and forecasting, Abe teaches when the degradation is detected, re-generating the set of tunable coefficients and regenerating the power production forecast model based on the plurality of power characteristic features and the regenerated set of tunable coefficients (abstract, “The life of a lead acid storage battery is extended by changing an over-frequency equalized charge interval performed on a lead acid storage battery, in accordance with a transition situation of a state of charge (SOC) of the lead acid storage battery.”) (¶ 60, “[Degradation model] Subsequently, examples of the degradation model 107 of the lead acid storage battery will be described with reference to FIGS. 7 to 9. The example of FIG. 7 represents the relationship between the center of an SOC transition and the equalized charge interval optimal for the center of an SOC transition, i.e., in which the life of the lead acid storage battery can be made longest. The example of FIG. 8 represents the relationship between an SOC staying level and the equalized charge interval optimal for the SOC staying level, i.e., in which the life of the lead acid storage battery can be made longest. Although an SOC staying level changes momentarily, it is also possible to determine an optimal equalized charge interval by, for example, weighing the SOC staying level in accordance with its staying period of time. It is also effective that an equalized charge interval is determined by "every certain days" as illustrated in FIG. 7, or by "after certain Ah-charge/discharge (after certain Ah-discharge)" as illustrated in FIG. 8. The example of FIG. 9 represents the relationship between an SOC staying level and an overcharge amount at equalized charge optimal for the SOC staying level.”) (¶ 64, “The equalized charge optimal planning unit 108 inquiries for an SOC transition situation to the SOC transition history management unit 106, and the SOC transition history management unit 106 communicates an SOC transition situation to the equalized charge optimal planning unit 108 after referring to the SOC transition DB 105. The equalized charge optimal planning unit 108 determines, by using the degradation model 107 that is the information on operations of the lead acid storage battery and degradation thereof, optimal operational conditions (equalized charge interval and equalized charge method) for the SOC transition history, in which the life of the lead acid storage battery can be extended (S204).”)(Examiner note: performing equalized charge to optimize timing from degradation information is equivalent to acting when degradation is detected) (¶¶ 90-91, “the learning unit updates the wind power generation prediction DB (predicted result and actual result of the wind power generation), the degradation model (relation between operation (charge/discharge) of the lead acid storage battery and degradation thereof), and the SOC model (model representing the relationship between current, voltage, and temperature, and SOC) and learns from them (S608).  With the aforementioned processing, a method by which the life of the lead acid storage battery can be extended can be performed, in which, when a predicted value of the wind power generation, as natural energy, can be obtained, a charge/discharge plan and a charge/discharge target by which the life of the lead acid storage battery can be extended are set by using an SOC transition history and a degradation model.”) (¶ 92, “FIGS. 16A and 16B illustrate output examples of a charge/discharge plan. For example, it is assumed that the wind is expected to be drastically weakened xx hours later from now such that the output thereof is drastically decreased, and in order to cover that, the lead acid storage battery is expected to be demanded for much discharge. Then, the charge/discharge planning unit 504 can make a plan in which a charge/discharge target value is set to be high within the SOC use range to prepare for large discharge. It can be expected that the life of the lead acid storage battery can be further extended by planning an operation in which the life of the lead acid storage battery can be extended while the future situation of the lead acid storage battery is also being predicted, as stated above.”) (Examiner note: creating a plan and target that updates variables and updates a prediction model is equivalent to regenerating tunable coefficients for a power production forecast).
Miller further teaches:
receiving production set-points from the power grid based on the power production forecast data (¶ 111, “During the configuration process, parameters can be established for various daily profiles and for the end-use technologies. The end-use technology profile specifies what can be controlled and how, as previously described. The daily profile describes the preferred set-point for each technology over the course of the day, such as the temperature. For deferrable loads, the configuration specifies when the service must be available. For example, the specification for the hot water heater may require that hot water be available at 0730 for the morning wakeup and at 1800, while the dishwasher must have finished running by 0730 or 1700. Given these parameters, according to the invention the optimal time to execute the process can be determined.”);
operating, via the controller, the wind farm at the production set-points so as to control wind farm power production based at least in part on the power production forecast data (¶ 27, “Controller 104 may comprise a computer and memory programmed with computer software for controlling the operation of apparatus 101 in order to receive electrical power from power sources 109 through 115 and to distribute electrical power to devices 116 through 122. Further details of various steps that may be carried out by such software are described in more detail herein.”). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the forecast generation and control of wind power of Miller with asymmetric loss function applied to a time series for optimizing wind power forecasts of Ambach.  This combination would have yielded a predictable result because Miller uses statistical and graphical analysis of time intervals for wind energy production, and Ambach does the same with only the added particulars of an asymmetrical loss function utilized as part of the analysis.  Both prior arts would work the same if combined, but Ambach would add a branch of statistical analysis that is not described in Miller.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the forecast generation and control of wind power of Miller with the comparison of forecasted to actual power data and errors of Bandi.  This combination would have yielded a predictable result because Miller determines a forecast for energy production, and Bandi does the same, but with the additional feature of explicit comparison of values.  Both prior arts would work the same if combined, but Bandi would enable the ability to compare values of actual and forecasted data that is not described in Miller.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the forecast generation and control of wind power of Miller with updating variables to update a prediction model of Abe.  This combination would have yielded a predictable result because Miller determines a forecast for energy storage, and Abe does the same, but with the additional feature of re-determining values for variables.  Both prior arts would work the same if combined, but Abe would enable the ability to also refresh the values based on a negative effect on the energy storage that is not described in Miller.


Regarding claim 3, Miller, Ambach, Bandi, and Abe teach the method of claim 1.  Miller teaches wherein the monitoring for degradation further comprises applying statistical process control on the forecast deviation parameters (see Fig. 10 showing electrical load over time). 

Regarding claim 5, Miller, Ambach, Bandi, and Abe teach the method of claim 1.  Miller teaches wherein the over forecasting error and the under forecasting error are user defined (¶ 115, “This determination begins by setting the hypothesis that there is enough energy to "not enough energy" and the length of the contiguous set of intervals under test to 0 (steps 1202, 1203). Then, for the intervals in order, the system tests whether the AMC S is greater than or equal to the load of the deferred service (step 1205). If not, the length of the interval under test is set to zero (step 1206) and the search continues though the remainder of the zone”). 

Regarding claim 6, Miller, Ambach, Bandi, and Abe teach the method of claim 1.  Ambach teaches wherein the optimal wind farm performance is based on a combination of different weights assigned for an over forecasting error and an under forecasting error (pg 121, “the multivariate periodic seasonal VAR-TARCH approach which is estimated by iteratively reweighted lasso method outperforms the other models and thus minimizes the asymmetric loss of underestimated wind power production”). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the forecast generation and control of wind power of Miller with asymmetric loss function applied to a time series for optimizing wind power forecasts of Ambach.  This combination would have yielded a predictable result because Miller uses statistical and graphical analysis of time intervals for wind energy production, and Ambach does the same with only the added particulars of an asymmetrical loss function utilized as part of the analysis.  Both prior arts would work the same if combined, but Ambach would add a branch of statistical analysis that is not described in Miller.

Regarding claim 7, Miller, Ambach, Bandi, and Abe teach the method of claim 1.  Miller teaches wherein the forecast time interval is in a range of 5 minutes to 30 minutes (¶ 45, “In one or more of these embodiments, energy demand can be forecasted at particular points in time (e.g., in five-minute increments) for a forecast period (e.g., 24 hours).”). 


Regarding claims 9 and 16, the claims together recite substantially similar limitations to claim 1.  Therefore, claims 9 and 16 are similarly rejected for the reasons set forth above with respect to claim 1.

Regarding claim 11, the claim recites substantially similar limitations to claim 3.  Therefore, claim 11 is similarly rejected for the reasons set forth above with respect to claim 3.

Regarding claim 12, Miller, Ambach, Bandi, and Abe teach the system of claim 9. Abe teaches wherein the forecast control module is further configured to send a trigger to a user indicating that regeneration of the set of tunable coefficients or returning of the tunable power forecasting model based on the monitored degradation is needed (¶ 68, “FIGS. 11A and 11B illustrate output examples (displays) according to the first embodiment. An SOC transition situation and an equalized charge performance notice are displayed in the outputs. The portion with an SOC of 100% (or more) in the graph represents the time when the equalized charge is being performed. To achieve the extension of the life of the lead acid storage battery, a timing of an equalized charge interval is changed in accordance with an SOC transition situation. As illustrated in FIGS. 11A and 11B, however, it becomes easy for users of the lead acid storage battery to operate and control the lead acid storage battery with an equalized charge performance timing, which can be predicted from the up-to-now SOC transition situations, being notified.”)
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the forecast generation and control of wind power of Miller with updating variables to update a prediction model based on battery degradation of Abe.  This combination would have yielded a predictable result because Miller determines a forecast for energy storage, and Abe does the same, but with the additional feature of re-determining values for variables based on energy storage degradation.  Both prior arts would work the same if combined, but Abe would enable the ability to also refresh the values based on a negative effect on the energy storage that is not described in Miller.

Regarding claim 13, Miller, Ambach, Bandi, and Abe teach the system of claim 12.  Abe teaches wherein the trigger comprises at least one of a text message, an audio alarm or a visual alarm (¶ 68, “FIGS. 11A and 11B illustrate output examples (displays) according to the first embodiment. An SOC transition situation and an equalized charge performance notice are displayed in the outputs”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the forecast generation and control of wind power of Miller with updating variables to update a prediction model based on battery degradation of Abe.  This combination would have yielded a predictable result because Miller determines a forecast for energy storage, and Abe does the same, but with the additional feature of re-determining values for variables based on energy storage degradation.  Both prior arts would work the same if combined, but Abe would enable the ability to also refresh the values based on a negative effect on the energy storage that is not described in Miller.

Regarding claim 14, Miller, Ambach, Bandi, and Abe teach the system of claim 9.  Miller teaches further comprising a data acquisition module that receives and stores the actual power production data received from the controller, and wherein the data acquisition module is communicatively coupled to the feature extraction processor and the tunable power forecasting model (¶ 36, “A communication function 204 interfaces to a web server 207 in order to provide external communications facilities. A logging function 205 maintains records regarding the operation of the device and stores them in a nonvolatile device such as compact flash storage device 206. An input/output board 208 provides communication and control signals to various devices in the system, which may include pollable devices 213; voltage sources 214; pulse-based devices 215; message-based devices 216; and other types of devices 217”). 

Regarding claim 15, Miller, Ambach, Bandi, and Abe teach the system of claim 9. Miller teaches wherein the wind farm management system further comprises a wind farm server to store the power production forecast data, actual power production data, and production set-points (¶ 36, “A communication function 204 interfaces to a web server 207 in order to provide external communications facilities. A logging function 205 maintains records regarding the operation of the device and stores them in a nonvolatile device such as compact flash storage device 206.”). 

Regarding claim 17, the claim recites substantially similar limitations to claim 1.  Therefore, claim 17 is similarly rejected for the reasons set forth above with respect to claim 1.

Regarding claim 19, the claim recites substantially similar limitations to claim 14.  Therefore, claim 19 is similarly rejected for the reasons set forth above with respect to claim 14.

Regarding claim 20, the claim recites substantially similar limitations to claim 15.  Therefore, claim 20 is similarly rejected for the reasons set forth above with respect to claim 15.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961.  The examiner can normally be reached on Monday to Thursday 8am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMANDA GURSKI/Primary Examiner, Art Unit 3623